 
 
Exhibit 10.1
 


 




LOAN AGREEMENT


by and between




RANOR, INC.




and


COMMERCE BANK & TRUST COMPANY








December 20, 2016
 
 
 

--------------------------------------------------------------------------------

 


THIS LOAN AGREEMENT is entered into as of December 20, 2016 by and between
Ranor, Inc., a Delaware corporation, having a mailing address at 1 Bella Drive,
Westminster, Massachusetts 01473 (the "Borrower"), and Commerce Bank & Trust
Company, with offices at 386 Main Street, Worcester, Massachusetts 01615 (the
"Bank").  In consideration of the mutual covenants and agreements contained
herein, the Borrower and the Bank agree as follows with regard to the loans
described herein.  The use of the term "Borrower" herein shall apply equally to
the singular and plural form of such term.


SECTION 1. Definitions.
 
The terms used in this Agreement are defined in Appendix I hereto.


SECTION 2. $2,850,000.00 Term Loan and $1,000,000.00 Revolving Line of Credit
Loan.
 
2.1 The Loans.Bank agrees, on the terms and conditions hereinafter set forth, to
provide:
 
A. A term loan (the "Term Loan") to the Borrower in the original principal
amount of $2,850,000.00, evidenced by and payable in accordance with the terms
contained in the promissory note of the Borrower substantially in the form of
Exhibit 2.1A attached hereto (as the same may be amended or replaced) (the "Term
Note").
 
B. A revolving line of credit loan to the Borrower ("Revolver Loan").  The Bank
shall, subject to the terms and conditions of this Agreement, make advances
("Revolver Advances") to the Borrower from time to time provided that after
giving effect to such Revolver Advances the aggregate amount of all Revolver
Advances does not exceed at any time outstanding $1,000,000.00.  The Revolver
Loan and all Revolver Advances shall be evidenced by the promissory note
substantially in the form of Exhibit 2.1B attached hereto (as the same may be
amended or replaced, the "Revolver Note", and together with the Term Note, the
"Notes" and each separately a "Note").  The Bank shall record debits and
payments in the Loan Account (defined below) as well as all proceeds of
collateral which, in either case, are finally paid to the Bank at its office in
cash or credits, and may record therein, in accordance with customary accounting
practice, other debits and credits, including all charges and expenses properly
chargeable to the Borrower and any other Obligation.  The debit balance of the
Loan Account shall reflect the amount of the Borrower's indebtedness to the Bank
from time to time by reason of loans and other appropriate charges or reserves
under the Revolver Loan.  The Bank may render a statement of account showing as
of such date the debit balance of the Loan Account which, unless within thirty
days of such date notice to the contrary is received by the Bank from the
Borrower, shall be considered correct and accepted by the Borrower and
conclusively binding upon them (absent manifest error).  The Revolver Loan is a
revolving loan facility and, subject to the foregoing and in accordance with the
provisions hereof, the Borrower may, at their option, borrow, pay, prepay and
reborrow hereunder at any time prior to demand for payment under the Revolver
Loan or such earlier date as the obligations of the Borrower to the Bank under
the Revolver Loan and the Revolver Note, shall become due and payable, or the
obligation of the Bank to extend financial accommodations to the Borrower shall
terminate; provided, however, that in any event the principal balance
outstanding under the Revolver Loan shall at no time exceed the face amount of
$1,000,000.00.  This Agreement and the Revolver Note shall continue in full
force and effect until all obligations and liabilities hereunder evidenced by
Revolver Note are paid in full and the Bank is no longer obligated to extend
financial accommodations to the Borrower, even if, from time to time, there are
no amounts outstanding respecting the Revolver Note.    "Loan Account" means the
account on the books of the Bank in which will be recorded loans and advances
made by the Bank to the Borrower under the Revolver Loan pursuant to this
Agreement, payments made on such loans and other appropriate debits and credits
as provided by this Agreement.  Additional conditions to the making of Revolver
Advances are contained in Section 4.2 hereof.
 
 
 
 
1

--------------------------------------------------------------------------------

 

2.2 Purpose of the Loans.Subject to the terms and conditions contained herein,
(i) the proceeds of the Term Loan shall be used to refinance existing mortgage
debt of the Borrower with the balance for general corporate purposes of the
Borrower, with all proceeds advanced at the closing, and (ii) the proceeds of
the Revolver Loan shall be used to refinance an existing line of credit and for
working capital and general corporate purposes of the Borrower.
 
2.3 Funding of Advances Under the Loans.The Term Loan shall be fully advanced on
the date hereof.   Subject to the terms and conditions contained herein,
Borrower may, from time to time, irrevocably request a Revolver Advance not
later than 2:00 P.M. EST on the date of the requested borrowing by delivering a
Borrowing Request to the Bank in the form attached hereto as Exhibit 2.3.
 
The Borrower understands that the Bank may use the Borrowing Base (defined
below) as a maximum ceiling on loans, measured at the time the request for a
Revolver Advance is made.  "Borrowing Base" means an amount equal to the lesser
of (a) $1,000,000.00 or (b) the sum of (i) 80% of the net outstanding amount of
Base Accounts, plus (ii) the lesser of (x) 25% of Eligible Raw Material
Inventory, and (y) $250,000.00.  "Base Accounts" means accounts of the Borrower
as to which (i) the underlying goods have been sold or services rendered, (ii)
the Bank has a security interest, (iii) the Borrower has furnished to the Bank
all information reasonably requested by Bank with respect to said accounts, and
(iv) the Borrower has billed/invoiced the Account Debtor in the manner required
by the contract/agreement with the Account Debtor.  The "net outstanding amount
of Base Accounts" means the net amount of Base Accounts outstanding after
eliminating from the aggregate amount of outstanding Base Accounts the
following:
 
(i)    Any which is ninety (90) days or more old past invoice date, as shown on
the agings of the Borrower's accounts receivable furnished the Bank from time to
time (each of which agings shall be prepared in accordance with generally
accepted auditing standards).
 
(ii)   All accounts of any Account Debtor where 20% or more of the total amount
of all accounts of such Account Debtor are past due ninety (90) days past
invoice.
 
(iii)   Any which arises out of the sale by the Borrower of goods consigned or
delivered to the Borrower or to the Account Debtor on sale or return terms
(whether or not compliance has been made with Section 2-326 of the Uniform
Commercial Code).
 
(iv)   Any which arises out of any sale made on a "bill and hold," dating, or
delayed shipping basis.
 
(v)   Any which is owed by any Account Debtor whose principal place of business
is not within the continental United States or the District of Columbia.
 
 
 
2

--------------------------------------------------------------------------------

 
 
(vi)   Any which is owed by any Related Entity (as defined herein).
 
(vii)   Any as to which the Account Debtor holds or is entitled to hold any
claim, counterclaim, set off, or chargeback.
 
(viii)   Any which is evidenced by a promissory note.
 
(ix)   Any which is owed by any person employed by, or a salesperson of, the
Borrower.
 
(x)   Any arising from any contract for which a surety bond has been issued.
 
(xi)   Any to the extent subject to retainage.
 
(xii)   Any which is owed by an Account Debtor as to which there has been (A)
entry of an order for relief or similar order with respect to such Account
Debtor in any proceeding pursuant to the Bankruptcy Code of 1978 as amended,
Title 11 United States Code (commonly referred to as the Bankruptcy Code) or any
other federal bankruptcy law; (B) the filing of any complaint, application, or
petition by or against such Account Debtor initiating any matter in which such
Account Debtor is or may be granted any relief from the debts of the Borrower
pursuant to the Bankruptcy Code or any other insolvency statute or procedure; or
(C) the calling or sufferance of a meeting of creditors of such Account Debtor.
 
(xiii)   Any arising from a Government Contract (as hereinafter defined).
 
"Eligible Raw Material Inventory" means any raw material inventory as reflected
on Borrower's balance sheet.
 
2.4 Notes and Payments.The Borrower shall pay interest on the aggregate unpaid
principal amount of the Term Loan and all Revolver Advances made by the Bank in
accordance with the terms of this Agreement and the Notes evidencing the
indebtedness resulting from such Loans.
 
2.5 Excessive Interest.Notwithstanding anything to the contrary contained herein
or in any of the Notes, or any other agreement between the Borrower and the
Bank, if, at any time, the rate of interest, together with all amounts which
constitute interest and which are reserved, charged or taken by the Bank as
compensation for fees, services or expenses incidental to the making,
negotiating or collection of the Loans evidenced hereby, shall be deemed by any
competent court of law, governmental agency or tribunal to exceed the maximum
rate of interest permitted to be charged by the Bank to the Borrower under
applicable law, or shall subject the Bank to penalty or give rise to avoidance
of amounts due under any Note, then, during such time as such rate of interest
would be deemed excessive, that portion of each sum paid attributable to that
portion of such interest rate that exceeds the maximum rate of interest so
permitted shall be deemed a voluntary prepayment of principal without charge to
the Borrower.  As used herein, the term "applicable law" shall mean the law in
effect as of the date of this Agreement, provided however that in the event
there is a change in the applicable law which results in a higher permissible
rate of interest, then this Agreement shall be governed by such new law as of
its effective date.
 
 
3

--------------------------------------------------------------------------------

 
 
SECTION 3. Payments.
 
3.1 Method of Payment.  Unless otherwise directed by the Bank, except as set
forth below, all payments due under each of the Notes and all payments of any
other amounts due hereunder shall be made by debits by the Bank to an operating
account maintained by the Bank in the name of the Borrower (the "Account").  The
Borrower agrees that the Account will have sufficient funds to cover such
charges.  Unless otherwise directed by the Bank, the final installment due under
any Note shall be due and payable by the Borrower in immediately available funds
and shall not be made by debit to the Account.
 
3.2 Prepayments.The Borrower shall have the right and privilege to prepay the
principal amount outstanding under the Revolver Loan at any time without
penalty.  The Borrower shall have the right and privilege to prepay the
principal amount outstanding under the Term Loan in whole or in part, at any
time, provided that such prepayment must be accompanied by an additional sum
(the "Prepayment Premium") equal to (a) four (4%) percent of the amount  prepaid
(the "Prepayment Amount") if such prepayment is made at any time during loan
year 1; (b) three (3%) percent of the Prepayment Amount if such prepayment is
made at any time during loan year 2; (c) two (2%) percent of the Prepayment
Amount if such prepayment is made at any time during loan year 3; and (d) one
(1%) percent of the Prepayment Amount if such prepayment is made at any time
during loan year 4 or loan year 5.  In any event, if the principal balance
outstanding under any Note is prepaid in full prior to the due date of the last
installment contemplated thereunder, the Borrower shall make payment to the Bank
for all interest and other charges due thereunder, in addition to those listed
in this paragraph, at the time of such prepayment.  No prepayment shall postpone
or waive any required payment of interest or principal on Loans. 
Notwithstanding the foregoing, no Prepayment Premium will be assessed to
Borrower (i) as to any prepayment made from either casualty loss insurance
proceeds or condemnation award applicable to any collateral for the Loans, or
(ii) if a full prepayment is made during the forty-five (45) day period
immediately preceding the Term Loan Maturity Date.
 
3.3 Application of Prepayments.All partial prepayments shall be applied to the
installments of principal due under the applicable Note in the inverse order of
its maturity.
 
3.4                 Revolver Loan Fee.  Accruing from the date hereof until the
Revolver Loan is terminated, the Borrower agrees to pay to the Bank, as
consideration for the Bank's agreement to make the Revolver Loan available to
the Borrower upon the terms contained herein, a nonrefundable fee (the "Revolver
Loan Fee") equal to ¼  of 1.0% per annum (computed on the basis of a year of 360
days and actual days elapsed) on the difference between the amount of: (a)
$1,000,000.00, and (b) the average daily outstanding balance of the Revolver
Loan during the quarterly period then ended.  All Revolver Loan Fees shall be
payable quarterly in arrears on the first day of each January, April, July and
October after the date hereof commencing January 1, 2017 and on the Revolver
Maturity Date, or upon acceleration of the Revolver Loan, if earlier.
 
SECTION 4.  Conditions Precedent to Effectiveness of Agreement.
 
4.1 The effectiveness of this Agreement shall be subject to the condition
precedent that the Bank shall have received, in form and substance satisfactory
to the Bank and its counsel, each of the following:
 
(a)   executed originals of this Agreement, the Notes and the Security
Agreement;
 
 
 
4

--------------------------------------------------------------------------------

 
 
(b)   executed original guaranty from TechPrecision Corporation (the
"Guarantor");
 
(c)   a mortgage (the "Mortgage") from Borrower on the property at 1 Bella
Drive, Westminster, MA 01473 (the "Property");
 
(d)   (i) a copy of Borrower's and Guarantor's formation documents certified by
the Secretary of State of the State of Delaware, (ii) certificates of good
standing for Borrower and Guarantor from the Secretary of State of the State of
Delaware and (iii) a certificate of good standing for Borrower from the
Secretary of State of the Commonwealth of Massachusetts;
 
(e)   Officer's certificates with respect to Borrower and Guarantor with respect
to its form of organization, all corporate or other appropriate action taken by
Borrower and the  Guarantor authorizing the execution and delivery of this
Agreement, the Notes, and all other documents executed and delivered in
connection with the Loans, and the transactions contemplated hereby and thereby,
confirming the authority and providing specimen signatures of the
representatives of the Borrower and the  Guarantor; and
 
(f)   such other documents as the Bank may reasonably request in order to effect
fully the purposes and intent of the parties to this Agreement.
 
4.2 Conditions Precedent to Revolver Advances.Bank's obligation to make any
Revolver Advance is subject to the conditions precedent that (i) Bank shall have
received on or before the date of each Revolver Advance, in form and substance
reasonably satisfactory to Bank and its special counsel, Partridge Snow & Hahn
LLP, the following documents, and (ii) the following conditions have been
satisfied to the reasonable satisfaction of the Bank:
 
(i)   The representations and warranties contained in Section 5 are correct in
all material respects on and as of the date of such Revolver Advance as though
made on and as of such date (unless such representation or warranty relates to
an earlier date);
 
(ii)   No event has occurred and is continuing which constitutes a Default or
Event of Default;
 
(iii)   There shall be no liens filed against the Collateral granted to the Bank
by the Borrower other than Permitted Liens or those which are approved by the
Bank in writing as of the date of this Agreement or any date thereafter;
 
(iv)   No Revolver Advance shall be made after the Revolver Maturity Date
(unless such date has been extended by the Bank).
 
 
 
5

--------------------------------------------------------------------------------

 
 
SECTION 5. Borrower's Representations and Warranties
 
To induce the Bank to enter into this Agreement and to make the Loans hereunder,
the Borrower makes the following representations and warranties which shall
survive the execution and delivery of this Agreement and the Notes:


5.1 Existence and Rights.  (a)  Borrower is duly organized, validly existing and
in good standing under the laws of its state of organization, has full power and
authority and rights to own its properties and assets and to carry on its
business as now conducted, and is duly qualified to do business and in good
standing in each jurisdiction in which the character of the properties and
assets owned by it or the business transacted by it makes such qualification
necessary.
 
(b) Borrower has all necessary power and authority to enter into and perform its
obligations under this Agreement, the Notes, the Collateral Documents and the
Loan Documents to borrow money and to grant security interests in the
Collateral.
 
5.2 Agreement and Notes Authorized.The execution, delivery, and performance of
this Agreement, the Notes, each of the Collateral Documents and the Loan
Documents are duly authorized and do not require the consent or approval or
authorization of or filing or registration with any governmental body or
regulatory authority, other than such consents or approvals (i) as have been
obtained, (ii) which the failure to attain would not materially adversely affect
the Borrower and (iii) the filing of Uniform Commercial Code financing
statement(s) with respect to the Collateral; and this Agreement, the Notes, the
Collateral Documents and the Loan Documents when executed will be, legal, valid
and binding obligations of the Borrower, enforceable against each in accordance
with their respective terms.
 
5.3 No Conflict.The execution, delivery, and performance of this Agreement, the
Notes, and the Collateral Documents and the Loan Documents will not breach or
constitute a default under any other agreement, indenture, undertaking, or other
instrument to which the Borrower is a party or by which any of their property
may be bound or affected, and will not contravene or conflict with any law,
regulation, writ, judgment, decree or order of any court or governmental or
regulatory authority applicable to it, or, any term or provision of its
organizational documents; and other than in favor of the Bank, such execution,
delivery, and performance will not result in the creation or imposition of (or
the obligation to create or impose) any Lien on, any of its property pursuant to
the provisions of any of the foregoing.
 
5.4 Litigation.To the best knowledge of  Borrower, there are no suits, actions
or other proceedings pending or, to its knowledge, threatened against or
affecting any Borrower or any of its properties, and, other than as disclosed in
writing to the Bank, no other suits, actions, tax claims or proceedings pending
or threatened which, if determined adversely, would materially impair its
financial condition or ability to repay the Obligations or otherwise have a
materially adverse effect on the assets, business or prospects of the Borrower.
 
5.5 Financial Condition.The financial statements and all other statements and
data submitted by the Borrower in connection with this Agreement are true and
correct in all material respects and sufficiently complete to give the Bank
accurate knowledge of the financial condition of the Borrower, including all
material contingent liabilities, and said financial statements fairly present
the financial condition of the Borrower at the date thereof and the results of
the periods covered thereby, and have been prepared in accordance with the
financial reporting requirements specified in appendix to this Agreement.  Since
the date of the most recent financial statements referred to above, there have
been no material changes in the financial condition, business or prospects of
the Borrower other than changes in the ordinary course of business, and no such
changes have been materially adverse changes.  The Borrower has no knowledge of
any liabilities, contingent or otherwise, not reflected in said financial
statements.
 
6

--------------------------------------------------------------------------------

 
 
5.6 Title to Assets.Borrower has good and marketable title to their assets which
have been granted or pledged to the Bank, and such assets are not subject to any
Liens, other than Permitted Liens, except those liens consented to in writing by
the Bank.
 
5.7 Tax Status.Borrower has filed all federal, state, city and other tax returns
required to be filed.  All taxes, assessments and other governmental charges
shown to be due on said returns or in any assessments made against it or any of
its property and all other taxes, fees or other charges imposed on it or any of
its property by any governmental authority have been paid, other than
assessments and charges being contested in good faith by appropriate proceedings
diligently pursued with adequate reserves established.  The Borrower has no
knowledge of any other pending assessments or adjustments of its income tax for
any year.
 
5.8 Compliance with Law.Borrower has duly observed, conformed and complied in
all material respects with all laws, decisions, judgments, rules, regulations
and orders of all courts, governmental and regulatory authorities relating to
the conduct of their business, or its properties and assets, except those being
contested in good faith by appropriate proceedings diligently pursued with
adequate reserves established.
 
5.9 Collateral.All Collateral is owned by the Borrower free and clear of any
title defects or any Liens or interests of others, except those approved in
writing by the Bank.  Without limiting the generality of the foregoing, the
Borrower expressly represents that it is the legal and equitable owner of the
Collateral represented by it to be owned by it and holds the same free and clear
of all Liens and rights of others of every kind and nature whatsoever, except
for any security interest permitted by Section 7.2 of this Agreement (the
"Permitted Liens"), and it has good right and legal authority to assign,
deliver, and/or create a security interest in such Collateral in the manner
hereby provided or contemplated.
 
5.10 Other Obligations.The Borrower is not in default on any material obligation
for borrowed money, any purchase money obligation or any other material lease,
commitment, contract, instrument or obligations.  There is no event which is, or
with notice or lapse of time, or both, would be a Default or an Event of Default
under this Agreement.
 
5.11 Insurance.The Borrower has obtained, and maintained in effect, the
insurance coverage required by Section 6.2 of this Agreement.
 
5.12 ERISA.That the most recent annual report filed by the Borrower pursuant to
Section 104 of the Employee Retirement Income Security Act of 1974, as amended
("ERISA"), (including without limitation, all related financial and actuarial
statements) is complete and correct, in all material respects, and no event has
occurred and is continuing which would permit the Pension Benefit Guaranty
Corporation ("PBGC") established under ERISA to institute proceedings to
terminate any pension plan, or other class of employee benefit which the PBGC
has elected to insure ("Pension Plan"), established or maintained by the
Borrower.
 
5.13 Environmental Matters.That there has not been (i) a known release, or
exists a known threat of release of, hazardous materials, hazardous waste,
hazardous or toxic substance or oil from any site operated by  the Borrower and
the Borrower has not incurred any expense or loss in connection therewith or
(ii) knowledge of any investigation, action or the incurrence of any expense or
loss in connection with the assessment, containment or removal of any hazardous
material or oil by any governmental authority for which expense or loss Borrower
may be liable or (iii) the violation of any Environmental Law.  As used herein
and in Section 6.8 hereof, the terms "hazardous waste," "hazardous or toxic
substance," "hazardous material" or "oil" shall have the same meanings as
defined and used in any of the following (the "Acts"):  the Comprehensive
Environmental Response Compensation and Liability Act of 1980, as amended, 42
U.S.C. Section 9601 et seq.; the Resource Conservation and Recovery Act, 42
U.S.C. Section 6901 et seq.; the Toxic Substances Control Act, 15 U.S.C. Section
2601 et seq.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 6. Borrower's Affirmative Covenants
 
Borrower covenants and agrees that until payment in full of all amounts
outstanding hereunder and under the Notes, Borrower shall do all of the
following:


6.1 Legal Existence, Standing, Etc.Maintain and preserve its legal existence in
the form of organization as exists on the date hereof; maintain the Collateral
and its other properties, equipment, and facilities in reasonably good order and
repair (usual wear and tear excepted); and conduct its business in a reasonably
orderly manner without voluntary interruption.
 
6.2 Insurance.Maintain insurance for the Collateral and its other properties in
such amounts and in such form as is customary for similarly situated businesses,
providing for not less than twenty (20) days' notice of cancellation or change
in form or nonrenewal to the Bank or the Bank's assignee, as the case may be,
and with losses with respect to the Collateral payable to the Bank or to the
Bank's assignee, as the case may be, under a Bank's loss payable endorsement or
as an additional insured endorsement.  Upon the request of the Bank, to deliver
to the Bank a copy of each insurance policy, or if permitted by the Bank, a
certificate or other evidence of insurance listing all insurance in force.
 
6.3 Records and Reports.Furnish to Bank:  (i) consolidated annual financial
reports ("10 K") of the condition of the Borrower and the Guarantor, in each
case, including a balance sheet, statement of cash flows, and profit and loss
statement (reflecting all adjustments to surplus and capital accounts), prepared
in accordance with generally accepted accounting principles, within one hundred
twenty (120) days after the end of each fiscal year, audited by certified public
accountants acceptable to Bank, together with a covenant compliance certificate
demonstrating compliance with the financial covenants set forth herein, in a
form reasonably satisfactory to Bank; (ii) annual projections by the Borrower's
for the next fiscal year's income statements, balance sheets and statement of
cash flows within sixty (60) days after the end of each fiscal year; (iii)
annually, within thirty (30) days of filing, a copy of Borrower's filed federal
and state income tax returns , including all supporting schedules and
statements; (iv) within thirty (30) days following the end of each month, the
Borrower shall provide the Bank with (a) an aging report of Borrower's accounts
receivables and payables as of the end of the subject month; and (b) a borrowing
base certificate, in the form satisfactory to the Bank, showing the Borrower's
availability and all amounts necessary in order to calculate the Borrower's
availability; (v) within sixty (60) days of the end of each quarter, the
Borrower shall deliver to the Bank a management prepared financial statements of
Borrower and Guarantor ("10 Q") including, at a minimum, a balance sheet and
income statement compared with the previous year period, in form and substance
reasonably satisfactory to the Bank, and a covenant compliance certificate
demonstrating compliance with the financial covenants contained herein, in form
reasonably satisfactory to the Bank; and (vi) with reasonable promptness, such
other information bearing upon the credit and the status of business and
operations of Borrower and the Guarantor as Bank may from time to time
reasonably request.  The non-provision of the information required in this
Section 6.3 by the time required will constitute an Event of Default (after the
applicable cure period) hereunder.
 
6.4 Operating Account.
 
The Borrower shall maintain its primary operating and deposit accounts with the
Bank.  The Borrower shall have one hundred twenty (120) days following the date
hereof to transition its existing primary operating and deposit accounts to the
Bank.  At the option of the Bank, all loan payments and fees may automatically
be debited from any operating account maintained by the Borrower with the Bank.
 
6.5 Use of Loan Proceeds.No portion of any proceeds of either Loan will be used
for personal, family, or household purposes.  No portion of any proceeds of the
Loans will be used directly or indirectly to purchase or carry any "margin
stock" as that term is defined in Regulation U of the Board of Governors of the
Federal Reserve System, or to extend credit to, or invest in, other parties for
the purpose of purchasing or carrying any such "margin stock," or to reduce or
retire any Indebtedness incurred for such purpose.
 
8

--------------------------------------------------------------------------------

 

6.6 Notice of Certain Events.Promptly notify the Bank of the occurrence of (i)
any Default or Event of Default; (ii) any change in the name, address(es),
identity, place of business, chief executive office (if any), or organizational
structure from that in existence on the date hereof; (iii) any litigation which,
if adversely determined, would reasonably be expected have a material adverse
effect on its assets or business; (iv) any attachment, levy, execution or other
legal process levied against any of the Collateral.
 
6.7 Compliance with Laws.Duly observe, conform and comply in all material
respects with all laws (including any fictitious or tradename statute),
decisions, judgments, rules, regulations and orders of all governmental and
regulatory authorities relating to the conduct of its business or its properties
and assets, except (i) those being contested in good faith by appropriate
proceedings diligently pursued or (ii) where a failure to comply would not
reasonably be expected to have a material adverse effect on its business and
assets.
 
6.8 Environmental Matters.Immediately notify the Bank (i) upon receipt of
notification of any potential or known release or threat of release of hazardous
materials, hazardous waste, hazardous or toxic substance or oil from any site
operated by it or of the incurrence of any expense or loss in connection
therewith or (ii) upon obtaining knowledge of any investigation, action or the
incurrence of any expense or loss in connection with the assessment, containment
or removal of any hazardous material or oil by any governmental authority for
which expense or loss it may be liable or (iii) knowledge of its violation of
any Environmental Law.
 
6.9 Further Assurances.At all times, and from time to time, execute and deliver
such further documents and agreements and perform such acts as may reasonably be
requested by the Bank to effect the purposes and intent of the parties to this
Agreement, including without limitation, performing any act and providing the
Bank with any documentation necessary to perfect the Bank's security interest in
the Collateral.
 
6.10 Debt Service Coverage Ratio.
 
Borrower agrees to maintain the ratio of the Cash Flow of the Guarantor to the
Total Debt Service of the Guarantor of not less than 1.20 to 1.00, measured
quarterly on the last day of each fiscal quarter-annual period of Guarantor on a
trailing twelve (12) month basis.  Calculations will be based on the audited
(year-end) and unaudited (quarterly) financial statements of the Guarantor. 
Quarterly tests will be measured based on the 10 Q reports within sixty (60)
days of the end of each quarter, and annual tests will be measured based on 10 K
reports within one hundred twenty days after the end of each fiscal annual
period. "Cash Flow" means an amount equal to the sum of (i) all income of
Guarantor prior to the payment of any interest expense or taxes and (ii) all
depreciation and amortization, and stock based compensation expense taken by the
Guarantor, less the amount of distributions, if any, made to shareholders or
owners of Guarantor, less cash taxes paid by the Guarantor, less unfinanced
capital expenditures made by the Guarantor, all as determined in accordance with
generally accepted accounting principles applied on a consistent basis.  "Total
Debt Service" shall mean an amount equal to the sum of (i) all amounts of
interest on liabilities, obligations and reserves of Guarantor paid by
Guarantor, and (ii) all amounts expended by Guarantor in connection with current
maturities of long-term debt and preferred dividends, all as determined in
accordance with generally accepted accounting principles applied on a consistent
basis.
 
 
9

--------------------------------------------------------------------------------

 
6.11 Maximum Leverage.
 
Borrower agrees to cause its Balance Sheet Leverage to be less than or equal to
3.50 to 1.00 for Borrower's fiscal year ending March 31, 2017, less than or
equal to 3.00 to 1.00 for Borrower's fiscal year ending March 31, 2018 and less
than or equal to 2.50 to 1.00 for Borrower's fiscal year ending March 31, 2019
and each fiscal year end thereafter.  Compliance with the foregoing shall be
tested annually commencing March 31, 2017.  "Balance Sheet Leverage" means, at
any date of determination, the ratio of Borrower's Total Liabilities, less
Subordinated Debt, to Net Worth, plus Subordinated Debt.
 
6.12 Maximum Capital Expenditures.
 
The Borrower agrees that its annual capital expenditures shall not exceed
$1,000,000 for Borrower's fiscal year ending March 31, 2017, shall not exceed
$2,500,000 for Borrower's fiscal year ending March 31, 2018, shall not exceed
$2,500,000 for Borrower's fiscal year ending March 31, 2019 and shall not exceed
$1,500,000 for Borrower's fiscal year ending March 31, 2020 and each fiscal year
end thereafter.  Compliance with the foregoing shall be tested annually
commencing March 31, 2017.
 
6.13 Loan to Value Ratio.
 
The Borrower agrees to maintain a Loan to Value Ratio of not greater than 0.75
to 1.00.  "Loan to Value Ratio" means the ratio of (a) the outstanding balance
of the Loans, to (b) the fair market value of the Property, as determined by an
appraisal obtained from time to time by the Bank, but not more frequently than
one time during each 365-day period (provided that the Bank may obtain an
appraisal at any time after the Term Loan has been accelerated), which
appraisals shall be at the expense of the Borrower.
 
6.14 Proceeds and Collection of Accounts Held in Trust.
 
The Bank hereby authorizes and permits the Borrower to receive from the
Borrower's Account Debtors all amounts due as proceeds of the Collateral at the
Borrower's own cost, risk, expense, and liability, subject always, however, to
the provisions of this Agreement.
 
(a)   The Borrower agrees that at Bank's request while an Event of Default
exists:
 
(i)   all account Collateral and all proceeds and collections of the Collateral
shall be held in trust by the Borrower for the Bank and shall not be commingled
with any of the Borrower's other funds or deposited in any bank account of the
Borrower,
 
(ii)    the Borrower shall deliver to the Bank as and when received by the
Borrower and in the same form as so received, all checks, drafts, letters of
credit issued for the benefit of the Borrower, and other items which represent
the Collateral and any proceeds and collections of the Collateral, each of which
checks, drafts, letters of credit, and other items shall be endorsed to the Bank
or as the Bank may otherwise specify from time to time and which shall be
accompanied by remittance reports in form satisfactory to the Bank.  In
addition, during the existence of an Event of Default, the Borrower shall cause
any wire or other electronic transfer of funds which constitutes Collateral or
proceeds thereof to be directed to the Bank.  The Bank may apply the proceeds
thereof to the Obligations in such manner as the Bank may determine, in its
discretion,
 
(iii)   at the Bank's request, if an Event of Default exists, the Borrower shall
cause all checks, drafts, letters of credit, and other items which represent the
account Collateral and any proceeds and collections of the Collateral to be
delivered by the Borrower's Account Debtors directly to a lock box, blocked
account, or similar recipient over which the Bank has sole access and control.
The Bank may apply the proceeds and collections so delivered to the Obligations
in such manner as the Bank may determine, in its discretion.
 
6.15 Notification to Account Debtors.
 
The Bank shall have the right at any time that an Event of Default exists, to
notify any of the Borrower's Account Debtors, either in the name of the Bank or
the Borrower, to make payment directly to the Bank, and advise any person of the
Bank's security interest in and to the Collateral, and to collect all amounts
due on account of the Collateral.  The Borrower agrees that the Bank may from
time to time verify the validity, amount, and any other matters relating to the
accounts directly with Account Debtors or with the Borrower's independent
accountants, collection agents or computer billing services (each of which is
hereby authorized and directed fully to cooperate with the Bank and to provide
the Bank with any information and materials requested by the Bank regarding the
Borrower, all at the Borrower's expense). The Bank shall also have the right to
verify the balances outstanding on any or all of the Borrower's accounts, by
such means and methods in the name of the Borrower, the Bank, or such other name
as the Bank may choose, and to instruct the Borrower's independent accountants
so to verify.  The Borrower agrees that during the existence of an Event of
Default at the Bank's request, the Borrower shall provide written notifications
to any or all of the Borrower's Account Debtors regarding the Bank's security
interest in the account Collateral and shall request that such Account Debtors
forward payment thereof to the Bank.
 
 
10

--------------------------------------------------------------------------------

 
 
6.16 Appointment as Attorney-In-Fact.
 
The Borrower hereby irrevocably constitutes and appoints the Bank as the
Borrower's true and lawful attorney, with full power of substitution, to convert
the Collateral into cash at the sole risk, cost, and expense of the Borrower,
but for the sole benefit of the Bank during the existence of an Event of
Default.  The rights and powers granted the Bank by the within appointment
include but are not limited to the right and power to:
 
(a)   prosecute, defend, compromise, or release any action relating to the
Collateral;
 
(b)   sign change of address forms to change the address to which the Borrower's
mail is to be sent as the Bank shall designate; receive and open the Borrower's
mail; remove any Collateral therefrom and turn over such mail (other than such
proceeds) either to the Borrower, or to any trustee in bankruptcy, receiver,
assignee for the benefit of creditors of the Borrower, or other legal
representative of the Borrower whom the Bank determines to be the appropriate
person to whom to so turn over such mail;
 
(c)   endorse the name of the Borrower in favor of the Bank upon any and all
checks, drafts, notes, acceptances, or other items or instruments; sign and
endorse the name of the Borrower on, and receive as secured party, any of the
Collateral, and invoices, schedules of Collateral, freight or express receipts,
or bills of lading, storage receipts, warehouse receipts, or other documents of
title of a same or different nature relating to the Collateral;
 
(d)   sign the name of the Borrower on any notice to the Borrower's Account
Debtors or verification of the Receivables Collateral; sign the Borrower's name
on any proof of claim in Bankruptcy against Account Debtors, and on notices of
lien, claims of mechanics liens, or assignments or releases of mechanics liens
securing the accounts;
 
(e)   take all such action as may be necessary to obtain the payment of any
letter of credit of which the Borrower is a beneficiary;
 
(f)   repair, manufacture, assemble, complete, package, deliver, alter or supply
goods, if any, necessary to fulfill in whole or in part the purchase order of
any customer of the Borrower;
 
(g)   use, license or transfer any or all general intangibles of the Borrower;
and
 
(h)   and sign and file or record any financing or other statements in order to
perfect or protect the Bank's security interest in the Collateral.
 
6.17 Full Power to Act.
 
In connection with all powers of attorney included in this Agreement, the
Borrower hereby grants unto the Bank full power, during the existence of an
Event of Default, to do any and all things necessary or appropriate in
connection with the exercise of such powers as fully and effectually as the
Borrower might or could do, hereby ratifying all that said attorney shall do or
cause to be done by virtue of this Agreement.
 
6.18 No Obligation to Act.
 
The Bank shall not be obligated to do any of the acts or to exercise any of the
powers authorized herein, but if the Bank elects to do any such act or to
exercise any of such powers, it shall not be accountable for more than it
actually receives as a result of such exercise of power, and shall not be
responsible to the Borrower except for the Bank's actual willful misconduct and
bad faith
 
6.19 Survival of Appointment.
 
All of the powers of attorney set forth in this Agreement shall not be affected
by any disability or incapacity suffered by the Borrower and shall survive
same.  All powers conferred upon the Bank by this Agreement, being coupled with
an interest, shall be irrevocable until this Agreement is terminated by a
written instrument executed by a duly authorized officer of the Bank.
 
6.20 Inspections and Appraisals.
 
Borrower hereby agrees to permit Bank to conduct and the Borrower shall be
required to pay for two (2) required field examinations of the Collateral per
calendar year and one (1) appraisal of the Property per 365 day period if
reasonably required by the Bank, after the Bank providing reasonable advance
notice thereof to the Borrower.  Such examinations, inspections and appraisals
may be performed by employees of the Bank or by independent examiners and
appraisers.  If an Event of Default shall have occurred and is then continuing,
the Borrower further agrees to pay on demand the costs of periodic field
examinations and inspections of Borrower's books, records and Collateral, and
appraisals of the Collateral, at such intervals as the Bank may reasonably
require.
 
 
 
11

--------------------------------------------------------------------------------

 
 
SECTION 7. Borrower's Negative Covenants
 
Borrower covenants that until payment in full of all amounts outstanding
hereunder and under the Notes, Borrower shall not do any of the following:


7.1 Additional Indebtedness.Create, incur, assume or permit to continue any
indebtedness for borrowed money or the deferred purchase of property, except (i)
indebtedness to the Bank, (ii) indebtedness represented by the Notes, (iii)
indebtedness subordinated to all indebtedness of the Borrower to Bank in form
and substance satisfactory to Bank and its legal counsel, (iv) such other
indebtedness incurred in connection with the business of the Borrower consented
to in advance in writing by the Bank, such consent not to be unreasonably
withheld, conditioned or delayed and such indebtedness shall not be secured by
any of the Collateral and (v) indebtedness incurred in connection with the
People's Lien defined below.


7.2 Liens and Encumbrances.Create, incur, assume or suffer to exist any
mortgage, pledge, lien or other charge or encumbrance (including the lien or
retained security title of a conditional vendor) upon or with respect to any of
its assets, or assign or otherwise convey any right to receive income, except
(i) to Bank, (ii) liens in connection with workmen's compensation, unemployment
insurance or other social security obligations, (iii) liens for taxes not yet
due or being contested in good faith and by appropriate proceedings by the
Borrower, (iv) liens or retained title of vendors to the Borrower of property
hereafter acquired to secure indebtedness permitted by Section 7.1, provided
that the indebtedness secured thereby does not exceed the purchase price or the
fair market value thereof, whichever is less, and provided such liens do not
extend to any other property of the Borrower, (v) leases or subleases granted in
the ordinary course of business, and (vi) easements, rights of way, restrictions
and other similar encumbrances expressly set forth in Schedule B to Bank's title
insurance policy or otherwise incurred in the ordinary course of business and
not interfering with the ordinary course of the business of the Borrower. 
Notwithstanding the foregoing, the Bank hereby consents to any liens in favor of
People's Capital and Leasing Corp., a Connecticut company ("People's Lien") on
certain equipment purchased by Borrower; provided, however, the Borrower shall
give Bank the first opportunity to finance any future acquisition of equipment
by Borrower.  The Bank shall have thirty (30) days after receipt of written
notice from the Borrower to present Borrower with a term sheet for such
financing.  Borrower shall have no obligation to accept the Bank's term sheet
and may pursue its financing elsewhere.


7.3 Merger or Consolidation.Liquidate, dissolve, merge or consolidate, or sell
or lease all or substantially all of its business or assets.
 
7.4 Change in Control.Sell, lease or otherwise dispose of all or any substantial
part of assets, acquire assets of any corporation, partnership or other
organization other than in the ordinary course of business, nor, permit any
change in the ownership or control of the Borrower.  If a change in management
of the Borrower occurs resulting in Alexander Shen or Thomas Sammons no longer
serving in their respective capacities as President/Chief Executive Officer and
Treasurer/Chief Financial Officer of the Borrower, until the Obligations are
paid in full, Borrower shall obtain Bank's consent of the replacement of any
such officer, which consent shall not be unreasonably withheld, conditioned or
delayed.
 
12

--------------------------------------------------------------------------------

 
 
7.5 Loans and Investments.Make investments in, or loans or advances in excess of
$10,000 in the aggregate outstanding at any time to, any individual,
partnership, corporation, trust or other organization or person, except: (i) in
the ordinary course of business; and (ii) the Borrower may invest its excess
funds in readily marketable securities issued by the United States of America
maturing within one (1) year from the date of acquisition, in prime commercial
paper and in certificates of deposit maturing within one (1) year issued by
commercial banks having capital, surplus and undivided profits aggregating not
less than $20,000,000.
 
7.6 Guaranties.
 
Guarantee (including being an accommodation party on instruments) or assume any
indebtedness or other liability of any individual, partnership, corporation or
other organization, except guarantees and endorsements made in connection with
the deposit of items for collection or credit in the ordinary course of
business, and except in connection with loans made by the Bank
 
7.7 ERISA.Incur any liability to the PBGC in connection with any pension plan
(or other class of employee benefit which the PBGC has elected to insure)
established or maintained by the Borrower; or allow any circumstances to arise
which would permit the PBGC to institute proceedings to terminate any such
pension plan; or permit any pension plan maintained by the Borrower to: (a)
engage in any "prohibited transaction" as such term is defined in Section 4975
of the Internal Revenue Code of 1986, as amended, or (b) incur any "accumulated
funding deficiency" as such term is defined in Section 302 of ERISA, whether or
not waived.
 
7.8 Sell or factor any of its accounts receivable.
 
7.9 Pay or declare any dividend (except in shares of its own capital stock) or
make other distributions to stockholders in money or in property, nor purchase
or retire any of its capital stock, except, in the event the Borrower elects
Subchapter-S status under the Internal Revenue Code, to the extent necessary to
pay any income taxes of stockholders of the Borrower directly arising from such
Subchapter-S status of the Borrower.
 
 
13

--------------------------------------------------------------------------------

 
 
SECTION 8. Events of Default
 
Upon the occurrence and during the continuance of any of the following events
(each an "Event of Default"), at the option of the Bank, or automatically
without notice or any other action upon the occurrence of any event specified in
Section 8.9, the unpaid principal amount of the Loans and the Notes together
with accrued interest and all other Obligations owing by the Borrower to the
Bank shall become immediately due and payable without presentment, demand,
protest, or further notice of any kind, all of which are hereby expressly
waived:


8.1 Failure to provide sufficient funds in the Account to enable payment, or
otherwise fail to make payment, of any principal amount owing under the Notes
when due, or any interest thereon, or any fees or any other amount required
hereunder, which failure shall continue ten (10) days after the date when such
payment is due.
 
8.2 Failure by the Borrower to perform any condition, undertaking, agreement or
covenant contained Section 6 or Section 7 hereof and such failure continues for
a period of ten (10) days.
 
8.3 Failure by  the Borrower for thirty (30) days to perform or satisfy any
other condition, undertaking, agreement or covenant hereinabove stated to be
performed or satisfied by it.
 
8.4 Any representation or warranty made by the Borrower or any guarantor of the
Loans in this Agreement or in any writing furnished in connection with or
pursuant to this Agreement shall prove to be incorrect in any material respect
as of the time made or furnished.
 
8.5 Default by the Borrower or the Guarantor in the payment or performance of
any other liability, obligation, condition, undertaking, agreement or covenant,
of every kind and description, of the Borrower or the Guarantor to the Bank, or
default by any endorser, guarantor or surety for any obligation of the Borrower
to the Bank in the payment or performance of its obligation as endorser,
guarantor or surety of any obligation of the Borrower to the Bank, which remains
uncured for thirty (30) days.
 
8.6 Any other obligation of $100,000 or more of the Borrower or any endorser,
guarantor or surety for any obligation of the Borrower to the Bank, shall not
have been paid when due, whether by acceleration or otherwise, or shall be
declared to be due and payable and such failure to pay remains uncured for
thirty (30) days, or shall be required to be prepaid in full (other than by a
regularly scheduled prepayment), prior to the stated maturity thereof and such
requirement shall not have been waived within thirty (30) days after the demand
therefor.
 
 
14

--------------------------------------------------------------------------------


8.7 Failure for thirty (30) days to discharge any attachment, levy or distraint
on any property of the Borrower.
 
8.8 Any judgment is issued or rendered against the Borrower or any endorser,
guarantor or surety for any obligation of the Borrower to the Bank, alone or in
the aggregate in an amount in excess of $150,000 if within sixty (60) days after
the issuance thereof such judgment shall not have been discharged or bonded or
the execution of thereof stayed pending appeal.
 
8.9 The occurrence of any of following by, against or with respect to the
Borrower, or any endorser, guarantor or surety for any obligation of the
Borrower to the Bank:  Dissolution, termination of existence, death or
insolvency; or appointment of a receiver of any property of substantial value;
or a common law assignment or trust mortgage for the benefit of creditors; or
the filing of a petition in bankruptcy or the commencement of any proceedings
under any bankruptcy or insolvency laws or any law relating to the relief of
debtors, readjustment of indebtedness, reorganization, composition or extension;
provided however, in the case of the filing of a petition in bankruptcy or the
commencement of any such proceedings against the Borrower, the Borrower shall
have sixty (60) days from the date of such filing or the commencement of such
proceedings to dismiss such proceedings.
 
8.10 There shall occur a default under any of the Security Agreements or the
Mortgage and such default continues past any applicable cure period.
 
8.11 Failure by the Borrower, or any endorser, guarantor or surety for any
obligation of the Borrower to the Bank, to file any tax return or to pay or
remit any tax when due and such failure remains uncured for a period of thirty
(30) days from the applicable due date (unless such tax is being contested as
provided for herein).
 
8.12 There shall occur a change in the ownership or control of the Borrower or
change in management of the Borrower resulting in Alexander Shen or Thomas
Sammons, no longer serving in their respective capacities as President/Chief
Executive Officer and Treasurer/Chief Financial Officer of the Borrower and
Borrower shall hire a replacement of such officer without the Bank's prior
consent, which consent shall not be unreasonably withheld, conditioned or
delayed.
 
 
 
15

--------------------------------------------------------------------------------


 
SECTION 9. Bank's Rights and Remedies
 
9.1 Pre- and Post-Default.Regardless of whether or not an Event of Default has
occurred, in any jurisdiction where enforcement of its rights hereunder is
sought, the Bank shall have, in addition to all other rights and remedies, the
rights and remedies of a secured party under the Uniform Commercial Code of
Massachusetts or such other law as may be applicable and the Bank may exercise
any and all rights it has under this Agreement, the Notes, or any other
documents or agreements executed in connection herewith or therewith, or at law
or in equity and proceed to protect and enforce the Bank's rights by any action
at law, in equity or other appropriate proceeding.
 
9.2 Post-Default.Upon the occurrence and during the continuance of an Event of
Default, the Bank shall have the rights with respect to the Collateral provided
for in the Security Agreements and other collateral security documents.
 
SECTION 10. Miscellaneous
 
10.1 Survival of Warranties.All agreements, representations, and warranties made
herein shall survive the execution and delivery of this Agreement, and the
making of the Loans hereunder.
 
10.2 Expenses.The Borrower agrees  to pay on demand all reasonable costs and
expenses of the Bank in connection with the preparation and enforcement of this
Agreement, the Notes and any other agreement or instrument required by this
Agreement, and the realization on the Collateral, and any waiver or amendment of
any provision hereof or thereof, any "workout" or restructuring under this
Agreement including, without limitation, stamp or other documentary taxes and
charges, intangible taxes and other state and local taxes and charges, filing
and recording fees and costs and fees associated with search reports with
respect to the Bank's lien priorities on the Collateral and the reasonable
attorneys' fees including any allocated costs of in-house counsel fees to the
extent permitted by applicable law.  The amount of such costs and expenses,
until paid, shall be an Obligation secured by the Collateral.  The Borrower
agrees to indemnify the Bank from and hold it harmless against any such taxes,
charges, fees and costs which the Bank, in its sole discretion, undertakes to
pay on behalf of Borrower.  In the event of litigation or an arbitration
proceeding between the parties hereto, the prevailing party is entitled to
recover costs and reasonable attorneys' fees incurred in connection therewith,
as determined by the court or arbitrator.  In the event that any case is
commenced by or against the Borrower under the Bankruptcy Code (Title 11, United
States Code) or any similar or successor statute, the Bank shall be entitled to
recover costs and reasonable attorneys' fees incurred by the Bank in the
preservation, protection, or enforcement of any rights of the Bank in such a
case.  The obligations of the Borrower under this Section 10.2 shall survive
payment of the Loans and assignment of any rights hereunder.
 
10.3 Final Agreement; Amendments; Waivers.This Agreement, the Notes, the
Collateral Documents and the Loan Documents (i) represent the sum of the
understandings and agreements between the Bank and the Borrower concerning this
credit, (ii) replace any prior oral or written agreements between the Bank and
any such parties concerning this credit, and (iii) are intended by the Bank and
the Borrower as the final, complete and exclusive statement of the terms agreed
to by them.  No amendment of any provision of this Agreement, the Collateral
Documents, the Loan Documents, or any Note shall be effective unless in writing
signed by the Borrower and the Bank, and no waiver of compliance with any of the
terms and conditions of this Agreement, the Collateral Documents, the Loan
Documents or the Notes shall be effective unless in writing signed by the Bank.
No failure or delay on the part of the Bank in the exercise of any power, right,
or privilege hereunder or under the Collateral Documents shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right, or privilege preclude other or further exercise thereof or of any other
right, power, or privilege.  All rights and remedies existing under this
Agreement, the Notes, or under the Collateral Documents and the Loan Documents
are cumulative to, and not exclusive of, any rights or remedies otherwise
available.  The Bank retains all rights hereunder notwithstanding any course of
conduct to the contrary, including the making of any Loan after and during the
continuance of a Default or an Event of Default.
 
 
16

--------------------------------------------------------------------------------

 
 
10.4 Severability.In case any provision in this Agreement shall be invalid,
illegal or unenforceable, such provision shall be severable from the remainder
of such contract and the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.
 
10.5 Applicable Law.This Agreement, the Notes, the Loan Documents and the
Collateral Documents and all documents provided for herein and therein and the
rights and obligations of the parties thereto shall be governed by and construed
in accordance with the laws of the Commonwealth of Massachusetts without regard
to its conflicts of law rules.  Borrower agrees that any suit for the
enforcement of this Agreement, any Note, the Loan Documents or the Collateral
Documents may be brought in the courts of the Commonwealth of Massachusetts or
any Federal Court sitting therein and consents to the non-exclusive jurisdiction
of such court and to service of process in any such suit being made upon the
Borrower by mail at the address specified herein for notices.  Borrower hereby
waives any objection that they may now or hereafter have to the venue of any
such suit or any such court or that such suit was brought in an inconvenient
court.
 
10.6 Successors and Assigns; Assignability.This Agreement may not be assigned by
the Borrower and shall be binding upon, and shall inure to the benefit of, the
parties hereto and their respective successors and assigns at law.
 
10.7 Counterparts.This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
 
10.8 Section Headings.The various headings used in this Agreement are inserted
for convenience only and shall not affect the meaning or interpretations of this
Agreement or any provision hereof.
 
10.9 Waivers.Borrower waives presentment, demand, notice, protest, notice of
acceptance of this Agreement, notice of any loan made, credit or other
extensions granted, collateral received or delivered or any other action taken
in reliance hereon, all demands and notices in connection with the delivery,
acceptance, performance, default, or enforcement of any Note or other evidence
of Indebtedness secured by the Collateral and all other demands and notice of
any description, except for any notices to be provided to Borrower pursuant to
the terms of this Agreement and/or the other Loan Documents and Collateral
Documents.  With respect to both the Obligations and the Collateral, Borrower
assents to any extension or postponement of the time of payment or any other
forgiveness or indulgence, to any substitution, exchange or release of
Collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Bank may deem advisable.  The Bank may exercise its
rights with respect to the Collateral without resorting, or regard, to other
collateral or sources of reimbursement for obligations.
 
 
17

--------------------------------------------------------------------------------

 
 
SECTION 11. Notices.
 
Any notice or demand which by any provision of this Agreement is required or
provided to be given shall be deemed to have been sufficiently given or served
for all purposes by being sent certified mail, postage and registration charges
prepaid, to the following addresses:
 
If to Borrower, to them at:
Ranor, Inc.
1 Bella Drive
Westminster, MA 01473
Attn: Tom Sammons, Chief Financial Officer


or to such other address as the Borrower may designate by written notice to
Bank, with a copy to:


Delia C. Donahue, Esq.
Pepper Hamilton LLP
301 Carnegie Center, Suite 400
Princeton, NJ 08543


If to Bank, to it at:
Commerce Bank & Trust Company
368 Main Street
P.O. Box 15020
Worcester, MA 01615
Attn: John M. Tyson,
Senior Vice President


or to such other address as Bank may designate by written notice to the
Borrower, with a copy to:
Christopher J. Currier, Esq.
Partridge Snow & Hahn LLP
30 Federal Street, 7th Floor
Boston, MA 02110
 
 
18

--------------------------------------------------------------------------------


 
SECTION 12. Pledge by Bank.
 
Bank may at any time pledge all or any portion of its rights under the Loan
Documents including any portion of the Notes to any of the twelve (12) Federal
Reserve Banks organized under Section 4 of the Federal Reserve Act, 12 U.S.C.
Section 341.  No such pledge or enforcement thereof shall release Bank from its
obligations under any of the Loan Documents.
 
SECTION 13. Assignment or Sale of Rights of Bank.
 
With Borrower's prior consent, which consent shall not be unreasonably withheld,
conditioned or delayed, Bank shall have the right at any time or from time to
time, to assign all or any portion of its rights and obligations hereunder to
one or more federally or state chartered banks or other legally existing
financial institutions (each, an "Assignee"), and Borrower and  Guarantor agree
that it shall execute, or cause to be executed, such documents, including
without limitation, amendments to this Agreement and to any other documents and
agreements executed in connection herewith as Bank shall deem necessary to
effect the foregoing.  In addition, at the request of Bank and any such
Assignee, Borrower shall issue one or more new promissory notes on the same
terms and conditions as the existing Notes, as applicable, to any such Assignee
and, if Bank has retained any of its rights and obligations hereunder following
such assignment, to Bank, which new promissory notes shall be issued in
replacement of, but not in discharge of, the liability evidenced by the
promissory note held by Bank prior to such assignment and shall reflect the
amount of the respective commitments and loans held by such Assignee and Bank
after giving effect to such assignment.  Upon Bank's receipt of such notes, Bank
shall furnish Borrower evidence that the original note has been cancelled or
reduced in principal amount.  Upon the execution and delivery of appropriate
assignment documentation, amendments and any other documentation required by
Bank in connection with such assignment, and the payment by Assignee of the
purchase price agreed to by Bank and such Assignee, such Assignee shall be a
party to this Agreement and shall have all of the rights and obligations of Bank
hereunder (and under any and all other guaranties, documents, instruments and
agreements executed in connection herewith) to the extent that such rights and
obligations have been assigned by Bank pursuant to the assignment documentation
between Bank and such Assignee, and Bank shall be released from its obligations
hereunder and thereunder to a corresponding extent.  Notwithstanding anything to
the contrary herein, in the event that the Bank assigns its rights and
obligations hereunder to an Assignee, the Prepayment Premium set forth in
Section 3.2 hereof shall be waived.
 
SECTION 14. Participation Interests.
 
Bank shall have the unrestricted right at any time and from time to time, and
without the consent of or notice to Borrower, to grant to one or more banks or
other financial institutions (each a "Participant") participating interests in
Bank's obligation to lend hereunder and/or any or all of the Loans provided Bank
remains fully liable hereunder and Borrower continues to deal exclusively with
Bank.  Bank may furnish any information concerning Borrower in its possession
from time to time to prospective Assignees and Participants provided that Bank
shall require any such prospective Assignee or Participant to agree in writing
to maintain the confidentiality of such information.
 
SECTION 15. Replacement Note.
 
Upon receipt of an affidavit of an officer of Bank as to the loss, theft,
destruction or mutilation of any Note or any other security document which is
not of public record, and in the case of such mutilation, upon surrender and
cancellation of such Note or other security document, Borrower will issue, in
lieu thereof, a replacement Note or other security document in the same
principal amount thereof and otherwise of like tenor.
 
 
19

--------------------------------------------------------------------------------

 
 
SECTION 16. WAIVER OF JURY TRIAL; SERVICE OF PROCESS.
 
IN THE EVENT THAT BANK BRINGS ANY ACTION OR PROCEEDING IN CONNECTION HEREWITH IN
ANY COURT OF RECORD OF MASSACHUSETTS OR THE UNITED STATES IN MASSACHUSETTS,
BORROWER HEREBY IRREVOCABLY CONSENTS TO AND CONFERS PERSONAL JURISDICTION OF
SUCH COURT OVER BORROWER BY SUCH COURT.  IN ANY SUCH ACTION OR PROCEEDING,
BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY SUMMONS, COMPLAINT OR OTHER
PROCESS AND AGREES THAT SERVICE THEREOF MAY BE MADE UPON BORROWER BY MAILING A
COPY OF SUCH SUMMONS, COMPLAINT OR OTHER PROCESS BY CERTIFIED MAIL TO BORROWER
AT THEIR ADDRESS DESIGNATED IN SECTION 11 HEREOF, WITH A COPY THEREOF SENT TO
THE COPY PARTY INDICATED IN SUCH SECTION.  BORROWER AND BANK HEREBY WAIVE TRIAL
BY JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS AGREEMENT OR ANY INSTRUMENT OR DOCUMENT DELIVERED IN
CONNECTION HEREWITH, OR THE VALIDITY, PROTECTION, INTERPRETATION, COLLECTION OR
ENFORCEMENT THEREOF, OR ANY OTHER CLAIM OR DISPUTE HOWSOEVER ARISING BETWEEN
BORROWER AND BANK.
 
SECTION 17. Execution and Counterparts.
 
This Agreement may be executed by the parties hereto individually or in any
combination of the parties hereto in several separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same agreement.
 
SECTION 18. Governing Law.
 
This Agreement and the Notes, and all rights and obligations thereunder,
including matters of construction, validity and performance, shall be governed
by the laws of the Commonwealth of Massachusetts and shall take effect as
instruments under seal.

SECTION 19. Payments on Non-Business Days.
 
Whenever any payment to be made hereunder or under any Note shall be stated to
be due on a Saturday, Sunday or a public holiday under the laws of the
jurisdiction in which payment is to be made, such payment may be made on the
next succeeding Business Day and such extension of time shall in such case be
included in computing interest in connection with such payment.

SECTION 20. Financial and Accounting Terms.
 
Whenever financial or accounting terms are used in this Agreement, they shall,
except to the extent expressly defined differently herein, mean as determined in
accordance with generally accepted accounting principles as in effect on the
date of this Agreement consistently applied.

SECTION 21. Representations and Warranties.
 
All covenants, agreements, representations and warranties made herein or in
other documents delivered by or on behalf of the Borrower pursuant to or in
connection herewith are material and shall be deemed to have been relied upon
the Bank, notwithstanding any investigation heretofore or hereafter made by the
Bank, and shall survive the making of the Loans as herein contemplated, and
shall continue in full force and effect so long as the Loans or other amount due
under this Agreement remains outstanding and unpaid.  All statements contained
in any certificate or other paper delivered to Bank at any time by or on behalf
of the Borrower pursuant hereto shall constitute representations and warranties
by the Borrower hereunder.
 
[Signatures on next page]
 
 
 
20

--------------------------------------------------------------------------------

 
SECTION 22.


Executed as an instrument under seal the day first written above.
 

   
RANOR, INC.
       
By:
 /s/ Thomas Sammons
   
Thomas Sammons, Chief Financial Officer
     

 




The foregoing Agreement states our understanding concerning the Loans referred
to therein.
 

   
COMMERCE BANK & TRUST COMPANY
             
By:
 /s/ John M. Tyson
   
John M. Tyson, Senior Vice President

 
 

 
21

--------------------------------------------------------------------------------


APPENDIX I
DEFINITIONS


Definitions and Accounting Terms.  Unless otherwise specified in this Agreement,
all accounting terms used in this Agreement shall be interpreted, all financial
information required under this Agreement shall be prepared and all financial
computations required under this Agreement shall be made in accordance with
generally accepted accounting principles consistently applied.  All capitalized
terms used in this Agreement, the Notes or in any certificate, report or other
document made or delivered in connection with this Agreement, unless otherwise
defined therein, shall have the following meanings:


Account.  As defined in Section 3.1 of this Agreement.


Account Debtor.  Has the meaning given that term in the UCC.


Adjusted LIBOR Rate. The LIBOR Rate for a one month interest period plus the
LIBOR Margin.


Affiliate.  As applied to any Person, a spouse or relative of such Person, any
member, director, partner or officer of such Person, any corporation,
partnership, association, firm or other entity of which such Person is a member,
director, partner or officer, and any other Person directly or indirectly
controlling, controlled or under direct or indirect common control with such
Person, including, without limitation, any subsidiary.


Agreement.  This Agreement, as amended or supplemented from time to time.


Base Accounts.  As defined in the attached Section 2.3 of this Agreement.


Borrower Base.  As defined in the attached Section 2.3 of this Agreement.


Borrowing Request.  As defined in the attached Exhibit 2.3 of this Agreement.


Business Day.  Any day which is neither a Saturday, Sunday nor a legal holiday
on which commercial banks are authorized or required to be closed in Boston.


Collateral.  Any property on which a Lien exists in favor of the Bank securing
the Obligations of the Borrower hereunder and under the Notes or other
documents.


Collateral Documents.  All Uniform Commercial Code financing statement, the
Security Agreement, the Mortgage and any other security documents executed and
delivered by the Borrower, as the same may be from time to time modified,
supplemented, renewed, continued or amended.
 
 
 
22

--------------------------------------------------------------------------------


 
Default.  An Event of Default or event or condition that, but for the
requirement that time elapse or notice be given, or both, would constitute an
Event of Default.


Default Rate.  The higher of the Default Rate as such term is defined in the
Notes.


Distributions.  For the period in question, as calculated on a consolidated
basis, the aggregate of all amounts paid or payable (without duplication) as
dividends, distributions or owner withdrawals and/or compensation, and includes
any purchase, redemption or other retirement of any ownership interests directly
or indirectly through a subsidiary or otherwise and includes return of capital
to members.


EST.  Shall mean Eastern Standard Time.


Event of Default.  Any event listed in Section 8 of this Agreement.


GAAP.  Generally accepted accounting principles in the United States,
established by the United States Financial Accounting Standards Board, in effect
and applied on a consistent basis.


Indebtedness.  As applied to the Borrower, the total of all obligations of each
of the Borrower whether current or long term which in accordance with generally
accepted accounting principles would be included as liabilities on its balance
sheet at the date as of which Indebtedness is to be determined, and shall also
include guaranties, endorsements (other than for collection in the ordinary
course of business) or other arrangements whereby responsibility is assumed for
the obligations of others, whether by agreement to purchase or otherwise acquire
the obligations of others, including any agreement, contingent or otherwise, to
furnish funds through the purchase of goods, supplies or services for the
purpose of payment of the obligations of others.


Government Contract. Refers to any agreement with, or purchase order from (a)
the United States, or any instrumentality thereof, or (b) with any other
governmental entity as to whose contracts, the assignment thereof is subject to
any limitation or prohibition, and, as to both (a) or (b) provides for or may
give rise to any Account or other right to payment.


Guarantor.  As defined in Section 4.1 of this Agreement.


LIBOR Interest Period. The period commencing on the date hereof (the "Start
Date") and ending on the numerically corresponding date one (1) month later, and
thereafter each one (1) month period ending on the day of such month that
numerically corresponds to the Start Date up to the Revolver Maturity Date;
provided, however, (i) any LIBOR Interest Period that would otherwise end on a
day which is not a Business Day shall be extended to the next Business Day,
unless such extension would carry such LIBOR Interest Period into the next
month, in which event such LIBOR Interest Period shall end on the preceding
Business Day; (ii) any LIBOR Interest Period that begins on the last Business
Day of a calendar month (or on a date for which there is no numerically
corresponding day in the calendar month in which such LIBOR Interest Period
ends) shall end on the last Business Day of a calendar month; and (iii) any
LIBOR Interest Period that would otherwise extend beyond the Revolver Maturity
Date shall end on the Revolver Maturity Date.
 
 
23

--------------------------------------------------------------------------------


 
LIBOR Margin. Means 2.75%.


LIBOR Rate. Means the rate per annum (rounded upward to the nearest 1/32nd of
one percent), to be adjusted at the end of each LIBOR Interest Period, equal to
the composite London Interbank Offered Rate published by the Reuters Monitory
Money Rates Service (the "Reuters Service") and which appears on the "Reuters
Screen LIBOR01 Page" (or any successor page or other commercially available
source and/or publication providing quotations of the LIBOR Rate, including,
without limitation, The Wall Street Journal) as of approximately 11:00 a.m.
London time ("London Time") on the day that is two (2) Business Days preceding
the first (1st) day on which such LIBOR Interest Period commences; provided,
however, if the rate described above does not appear on the "Reuters Screen
LIBOR01 Page", then the LIBOR Rate shall be the rate (rounded upwards as
described above) for deposits in USD for a period of time substantially equal to
such LIBOR Interest Period on the "Reuters Screen LIBO Page" (or such other page
as may, from time to time, replace the "Reuters Screen LIBO Page" on the Reuters
Service for the purpose of displaying such rates), as of 11:00 a.m. London Time
on the day that is two (2) Business Days preceding the first (1st) day on which
such LIBOR Interest Period commences; provided further, if the Reuters Service
is unavailable, then such rate will be determined on the basis of the offered
rates for deposits in USD for a period of time comparable to such LIBOR Interest
Period which are offered by four (4) major banks in the London interbank market
(as selected by Bank in its sole discretion) at approximately 11:00 a.m. London
Time on the day that is two (2) Business Days preceding the first (1st) day on
which such LIBOR Interest Period commences.  The principal London office of each
of the four (4) selected major London banks will be requested to provide a
quotation of its USD deposit offered rate.  If at least two (2) such quotations
are provided, the rate for that date will be the arithmetic mean of such
quotations.  If fewer than two (2) quotations are provided as requested, the
rate for that date will be determined on the basis of the rates quoted for loans
in USD to lending European banks for a period of time comparable to such LIBOR
Interest Period offered by major banks in New York, New York ("NYC") at
approximately 11:00 a.m. NYC time on the day that is two (2) Business Days
preceding the first (1st) day on which such LIBOR Interest Period commences.  In
the event Bank is unable to obtain any such quotation as provided above, it will
be deemed that the LIBOR Rate cannot be determined.  If the Board of Governors
of the Federal Reserve System of the United States (the "Board of Governors")
shall impose a Reserve Percentage (hereinafter defined) with respect to LIBOR
deposits of Bank, then for any period during which Reserve Percentage shall
apply, the LIBOR Rate shall be equal to the amount determined above divided by
an amount equal to one (1) minus the Reserve Percentage.


Lien.  Any mortgage, pledge, security interest, lien or other charge or
encumbrance on any of the property or assets of the Borrower, now owned or
hereafter acquired.


Loans.  The Term Loan and the Revolver Loan.


Loan Documents. Collectively, this Agreement, the Notes, the Security Agreement,
the Mortgage and each and all documents executed and/or delivered to the Bank as
of this date and hereafter in connection with the Loans, all as may be modified,
amended, restated and/or substituted.
 
 
 
24

--------------------------------------------------------------------------------


 
Mortgage. As defined in Section 4.1(c) of this Agreement.


Net Worth.  The net worth of Borrower, determined in accordance with GAAP,
excluding any intangible assets of Borrower.


Notes.  As defined in Section 2.1 of this Agreement.


Obligation(s).  All loans, advances, indebtedness, notes, liabilities and other
extensions of credit and amounts, liquidated or unliquidated, owing by Borrower
to the Bank at any time, each of every kind, nature and description, whether
arising under this Agreement or otherwise, direct or indirect (that is, whether
the same are due directly or indirectly to the Bank as endorser or guarantor, or
as obligor of obligations due to third persons which have been endorsed or
assigned to the Bank, or otherwise), primary or secondary, absolute or
contingent, due or to become due, now existing or hereafter arising or acquired,
including, but not limited to all obligations of Borrower under the Notes and
under any guaranty executed by the Borrower in favor of the Bank for obligations
of another.  Obligation(s) shall also include any swap transaction or other
interest rate protection transaction, including hedging obligations involving
Bank and the Borrower, whether under the hedging contracts or otherwise, and all
obligations of the Borrower under any credit card line of credit or facility
made available to the Borrower by Bank and all interest and other charges due
from the Borrower to the Bank and all costs and expenses referred to in this
Agreement.


Permitted Liens.  As defined in Section 5.9 of this Agreement.


Person.  A corporation, an association, a partnership, business, an individual,
a joint venture, an organization, a government or political subdivision agency.


Property.  As defined in 4.1(c) of this Agreement.


Related Entity.  Refers to any corporation, limited liability company, trust,
partnership, joint venture, or other enterprise which: is a parent,
brother-sister, subsidiary, or affiliate, of the Borrower; could have such
enterprise's tax returns or financial statements consolidated with the
Borrower's; or could be a member of the same controlled group of corporations or
limited liability companies (within the meaning of Section 1563 of the Internal
Revenue Code of 1986) of which the borrower is a member.


Reserve Percentage. Relative to any LIBOR Interest Period, the maximum aggregate
(without duplication) reserve requirement (including all basic, supplemental
marginal and other reserves) which is imposed on member banks of the Federal
Reserve System against "Eurocurrency Liabilities" as such term is defined in
Regulation D (12 C.F.R. Part 204(h), as amended from time to time) having a term
approximately equal or comparable to the LIBOR Interest Period.
 
 
 
25

--------------------------------------------------------------------------------


 
Revolver Advances. As defined in Section 2.1 of this Agreement.


Revolver Loan.  As defined in Section 2.1 of this Agreement.


Revolver Maturity Date.  December 20, 2018.


Revolver Note. As defined in Section 2.1 of this Agreement.


Security Agreements.  The security agreements pursuant to which the Borrower
granted to the Bank a continuing security interest in all of its personal
property and fixtures to secure each of its obligations to the Bank, as the same
may be or may have been amended.


Subordinated Debt. Any indebtedness of Borrower subordinated to Bank on terms
satisfactory to Bank in its sole discretion.


Subsidiary and Subsidiaries.  Shall mean any entity of which at least 5l% of the
outstanding stock or ownership interest having ordinary voting power to elect a
majority of the Board of Directors/management of such entity is at the time
directly or indirectly owned by the Borrower.


Term Loan.  As defined in Section 2.1 of this Agreement.


Term Loan Maturity Date.  December 20, 2021.


Term Note. As defined in Section 2.1 of this Agreement.


Total Liabilities.  The total liabilities of Borrower as determined in
accordance with GAAP.


UCC.  refers to the Uniform Commercial Code as presently in effect in
Massachusetts (Mas. Gen. Laws, Ch. 106).
 
 
 
26

--------------------------------------------------------------------------------

 


EXHIBIT 2.1A
PROMISSORY NOTE


$2,850,000.00
 
Boston, Massachusetts
   
December 20, 2016

 
 
 
For value received, RANOR, INC., a Delaware corporation (herein called the
"Borrower" or "makers"), promises to pay to the order of Commerce Bank & Trust
Company (herein called the "Bank") at the principal office of Bank at 386 Main
Street, Worcester, MA 01615, or such other place as the holder hereof shall
designate,


TWO MILLION EIGHT HUNDRED FIFTY THOUSAND AND 00/100 DOLLARS


together with interest thereon on unpaid balances from the date hereof at a
fixed rate equal to 5.21% per annum.  Commencing on January 20, 2017 and
continuing 20th day of each month thereafter, the Borrower shall make monthly
payments of principal and interest in the amount of $19,260.46 each, with all
outstanding principal and accrued interest due and payable on December 20,
2021.  Interest shall be calculated on the basis of actual days elapsed and a
360-day year.


This Note is the Term Note referred to in the Loan Agreement between the
Borrower and the Bank dated the date hereof, as the same may be amended,
extended or renewed or substitutions issued therefor (the "Loan Agreement"). 
All partial prepayments shall be applied hereunder in the inverse order of
maturity. All capitalized terms used in this Note shall, unless otherwise
defined herein, have the same meanings given to such terms in the Loan
Agreement.


Borrower shall pay to Bank a late charge in the amount of five (5%) percent of
each payment due hereunder (other than the balloon payment due at maturity)
which is more than ten (10) days in arrears to offset the additional expenses
involved in processing delinquent payments.  In addition, from and after the
date on which this Note becomes, or at Bank's option, could become due and
payable (whether accelerated or not), at maturity, upon default or otherwise,
interest shall accrue and shall be immediately due and payable at a rate (the
"Default Rate") equal to five percent (5%) per annum greater than the interest
rate otherwise in effect hereunder, but in no event higher than the maximum
interest rate permitted by law.


Payment of this Note may be accelerated upon the occurrence and during the
continuance of an Event of Default specified in the Loan Agreement.  This Note
may be prepaid as provided in the Loan Agreement.


Any deposits or other sums at any time credited by or due from the holder to the
maker of this Note, and any securities or other property of such maker at any
time in the possession of the holder may at all times be held and treated as
collateral for the payment of this Note and the payment and performance of any
and all other obligations of the maker under this Note.
 
 
 
27

--------------------------------------------------------------------------------


 
No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or any other right hereunder, and a
waiver of any such right on one occasion shall not be construed as a bar to or
waiver of any such right on any future occasion.


This Note is secured by any and all collateral at any time given to the Bank to
secure this Note.


Every maker, endorser, and guarantor hereof agrees, jointly and severally, to
pay on demand all costs and expenses (including legal costs and reasonable
attorneys' fees) reasonably incurred or paid by the holder in enforcing this
Note after default.  This Note shall be governed by the laws of the Commonwealth
of Massachusetts, and shall take effect as an instrument under seal.


THE PARTIES HERETO IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY CLAIM.  THE BORROWER AND THE BANK HEREBY
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT TO TRIAL BY JURY AND AGREE THAT
NEITHER, INCLUDING ANY ASSIGNEE OR SUCCESSOR, SHALL SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON,
OR ARISING OUT OF, THIS AGREEMENT, THE NOTE, AND OTHER RELATED AGREEMENTS, OR
THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES, OR ANY OF THEM. 
NEITHER THE BORROWER, NOR BANK WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN
WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY
DISCUSSED BY THE PARTIES AND THESE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS.  NEITHER THE UNDERSIGNED NOR BANK HAS IN ANY WAY AGREED WITH OR
REPRESENTED TO THE OTHER THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES ENTERING INTO THIS AGREEMENT.


The Borrower irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the courts of the Commonwealth of
Massachusetts, without regard to its conflict of law rules, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Note, the Loan Agreement, or any other documents executed in connection
herewith (the "Loan Documents"), or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Massachusetts sitting State court or, to the fullest extent
permitted by applicable law, in any Federal court sitting therein.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Bank may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction.
 
 
28

--------------------------------------------------------------------------------


 
Borrower hereto irrevocably consents to service of process in the manner
provided for notices in Section 11 of the Loan Agreement.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.


The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Note or any other Loan Document in any court in the Commonwealth of
Massachusetts.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.


In case any one or more provisions of this Agreement shall be found by a court
or other tribunal of competent jurisdiction to be invalid or unenforceable for
any reason or in any respect or circumstance, such invalidity or
unenforceability shall not limit or impair the validity or enforcement of any
other provision hereof or affect the validity or enforcement of the provisions
of this Note under any other circumstances.


This Note and all other Loan Documents (i) represent the sum of the
understandings and agreements between the Bank and the Borrower concerning the
extension of credit under this Note, (ii) replace any prior oral or written
agreements between the Bank and Borrower concerning the extension of credit
under this Note, and (iii) are intended by the Bank and the Borrower as the
final, complete and exclusive statement of the terms agreed to by them.  Any
conflict between any of the terms of the Commitment Letter and this Note or any
of the Loan Documents shall be governed by the terms of this Note and the Loan
Documents.  No waiver of compliance with any of the terms and conditions of this
Note or the Loan Documents shall be effective unless in writing signed by the
Bank.  No failure or delay on the part of the Bank in the exercise of any power,
right, or privilege hereunder or under or any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right, or privilege preclude other or further exercise thereof or of any other
right, power, or privilege.  All rights and remedies existing under this Note
any other Loan Document are cumulative to, and not exclusive of, any rights or
remedies otherwise available.  The Bank retains all rights hereunder
notwithstanding any course of conduct to the contrary.


The Borrower agrees, to pay on demand all reasonable and documented costs and
expenses of the Bank in connection with the preparation, administration, and
enforcement of this Note and the Loan Documents and any other agreement or
instruments executed in connection therewith, and any waiver or amendment of any
provision hereof or thereof, any "workout" or restructuring under this Note
including, without limitation, and reasonable attorney's fees.  The Borrower
agrees to indemnify the Bank from and hold them harmless against any taxes,
charges, fees and costs which the Bank, in its sole discretion; undertake to pay
on behalf of Borrower.  In the event that any case is commenced by or against
the Borrower under the Bankruptcy Code (Title 11, United States Code) or any
similar or successor statute, the Bank shall be entitled to recover costs and
reasonable attorneys' fees incurred by such party in the preservation,
protection, or enforcement of any rights of the Bank in such a case.  The
obligations of the Borrower hereunder shall survive payment of this Note and
assignment of any rights hereunder.
 
 
29

--------------------------------------------------------------------------------

 


Borrower waives presentment, demand, notice, protest, notice of acceptance of
the Loan Agreement, notice of any loan made, credit or other extensions granted,
collateral received or delivered or any other action taken in reliance hereon,
all demands and notices in connection with the delivery, acceptance,
performance, default, or enforcement of this Note or other evidence of
indebtedness and all other demands and notice of any description, except for any
notices to be provided to Borrower pursuant to the terms of this Note and/or the
other Loan Documents.  With respect to both the obligations and the collateral,
Borrower assents to any extension or postponement of the time of payment or any
other forgiveness or indulgence, to any substitution, exchange or release of
collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Bank may deem advisable.


The Borrower shall, indemnify the Bank (and any sub-agent thereof), and each
"Related Party" of any of the foregoing Persons (each such Person being called
an "Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all reasonable fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Note, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions, (ii) the loan evidenced hereby or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or release of hazardous materials on or from any property owned or operated by
the Borrower or any of its subsidiaries, or any liability under environmental
law related in any way to Borrower or any of its subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Borrower, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.


To the fullest extent permitted by applicable law, the Borrower shall not
assert, and Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions, any Loan or the use of the
proceeds thereof.  No Indemnitee referred to above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated herein, except to the
extent that such damages resulted from the gross negligence or willful
misconduct of such Indemnitee.


Borrower hereby grants to the Bank a continuing lien, security interest, and
right of setoff as security for all of its liabilities and obligations to the
Bank under the loan evidenced hereby and the Loan Documents, whether now
existing or hereafter arising, upon and against all the deposits, credits,
collateral and property of the Borrower (other than payroll accounts, and
clients' trust and other fiduciary accounts or escrows) now or hereafter in the
possession, custody, or control of, or in transit to, the Bank.  Upon demand, or
upon the occurrence and during the continuance of a Default or an Event of
Default or upon receipt by the Bank of any legal process, including summons to
trustee, relating to any material deposits, credits, collateral or property of
the Borrower, in the possession, custody or control of, or in transit to, the
Bank, without further demand or notice (any such notice being expressly waived
by Borrower), the Bank may set off the same or any part thereof and pay over
such sums to the Bank to be applied to any liability or obligation of Borrower,
even though unmatured and regardless of the adequacy of any other collateral
securing the Loan evidenced hereby.  TO THE EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS PRIOR TO EXERCISING THEIR RIGHT OF SET
OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER,
ARE HEREBY VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.


(signature page to follow)
 
 
 
30

--------------------------------------------------------------------------------



 
Executed as a document under seal as of the date first written above.






Witness:
RANOR, INC.
           
___________________________
By:
___________________________
   
Name:  Thomas Sammons
   
Title:  Chief Financial Officer
     

 
 
 
 
 


Address:


1 Bella Drive
Westminster, MA 01473




31

--------------------------------------------------------------------------------

 


EXHIBIT 2.1B
PROMISSORY NOTE




$1,000,000.00
 
Boston, Massachusetts
   
December 20, 2016


 
For value received, RANOR, INC., a Delaware corporation (the "Borrower"),
promises to pay to the order of Commerce Bank & Trust Company ("Bank") at the
principal office of Bank at 386 Main Street, Worcester, MA 01615, or at such
other place as the holder hereof shall designate, the lesser of: (a) the
principal sum of One Million US Dollars (US $1,000,000.00), or (b) the aggregate
unpaid principal balance of all Revolver Advances made by Bank to Borrower
pursuant to the Loan Agreement, dated as of the date hereof, and any extensions,
renewals and modifications thereof and any substitutions therefor (the  "Loan
Agreement"), by and between the Borrower and Bank.  All capitalized terms used
in this Note shall, unless otherwise defined herein, have the same meanings
given to such terms in the Loan Agreement.  This Note is the Revolver Note
referred to in the Loan Agreement.


The Borrower shall pay interest only on unpaid balances hereunder until paid in
full, payable monthly in arrears on the 20th day of each calendar month,
commencing January 20, 2017.  The aggregate unpaid principal balance of this
Note shall be paid, plus any accrued and unpaid interest, on December 20, 2018. 
Interest on the unpaid principal balance hereof from time to time outstanding
shall be a fluctuating rate equal to the Adjusted LIBOR Rate for successive
LIBOR Interest Periods.  All defined terms used herein and not expressly defined
herein and shall have the meanings ascribed to them in the Loan Agreement.
 
Borrower shall pay to Bank a late charge in the amount of five (5%) percent of
each payment due hereunder (other than the balloon payment due at maturity)
which is more than ten (10) days in arrears to offset the additional expenses
involved in processing delinquent payments.  In addition, from and after the
date on which this Note becomes, or at Bank's option, could become due and
payable (whether accelerated or not), at maturity, upon default or otherwise,
interest shall accrue and shall be immediately due and payable at a rate (the
"Default Rate") which is five percent (5%) per annum greater than the interest
rate otherwise in effect hereunder, but in no event higher than the maximum
interest rate permitted by law.


This Note shall, at the option of the holder, become immediately due and payable
without notice or demand upon demand or, at the election of the Bank, the
occurrence and during the continuance of any Event of Default under the Loan
Agreement.
 
 
32

--------------------------------------------------------------------------------

 


Any deposits or other sums at any time credited by or due from the holder to the
maker of this Note, and any securities or other property of such maker at any
time in the possession of the holder may at all times be held and treated as
collateral for the payment of this Note and the payment and performance of any
and all other obligations of the maker under this Note.


No delay or omission on the part of the holder in exercising any right hereunder
shall operate as a waiver of such right or any other right hereunder, and a
waiver of any such right on one occasion shall not be construed as a bar to or
waiver of any such right on any future occasion.


This Note is secured by any and all collateral at any time given to the Bank to
secure this Note.


Every maker, endorser, and guarantor hereof agrees, jointly and severally, to
pay on demand all costs and expenses (including legal costs and reasonable
attorneys' fees) reasonably incurred or paid by the holder in enforcing this
Note after default.  This Note shall be governed by the laws of the Commonwealth
of Massachusetts, and shall take effect as an instrument under seal.


THE PARTIES HERETO IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT THEY MAY HAVE TO
A TRIAL BY JURY IN RESPECT OF ANY CLAIM.  THE BORROWER AND THE BANK HEREBY
IRREVOCABLY AND VOLUNTARILY WAIVE ANY RIGHT TO TRIAL BY JURY AND AGREE THAT
NEITHER, INCLUDING ANY ASSIGNEE OR SUCCESSOR, SHALL SEEK A JURY TRIAL IN ANY
LAWSUIT, PROCEEDING, COUNTERCLAIM, OR ANY OTHER LITIGATION PROCEDURE BASED UPON,
OR ARISING OUT OF, THIS AGREEMENT, THE NOTE, AND OTHER RELATED AGREEMENTS, OR
THE DEALINGS OR THE RELATIONSHIP BETWEEN OR AMONG THE PARTIES, OR ANY OF THEM. 
NEITHER THE BORROWER, NOR BANK WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN
WHICH A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL
CANNOT BE OR HAS NOT BEEN WAIVED. THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY
DISCUSSED BY THE PARTIES AND THESE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS.  NEITHER THE UNDERSIGNED NOR BANK HAS IN ANY WAY AGREED WITH OR
REPRESENTED TO THE OTHER THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY
ENFORCED IN ALL INSTANCES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE
PARTIES ENTERING INTO THIS AGREEMENT.


The Borrower irrevocably and unconditionally submits, for itself and its
property, to the non-exclusive jurisdiction of the courts of the Commonwealth of
Massachusetts, without regard to its conflict of law rules, and any appellate
court from any thereof, in any action or proceeding arising out of or relating
to this Note, the Loan Agreement, or any other documents executed in connection
herewith (the "Loan Documents"), or for recognition or enforcement of any
judgment, and each of the parties hereto irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such Massachusetts sitting State court or, to the fullest extent
permitted by applicable law, in any Federal court sitting therein.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
in any other Loan Document shall affect any right that the Bank may otherwise
have to bring any action or proceeding relating to this Agreement or any other
Loan Document against the Borrower or its properties in the courts of any
jurisdiction.
 
 
 
33

--------------------------------------------------------------------------------


 
Borrower hereto irrevocably consent to service of process in the manner provided
for notices in Section 11 of the Loan Agreement.  Nothing in this Agreement will
affect the right of any party hereto to serve process in any other manner
permitted by applicable law.


The Borrower irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Note or any other Loan Document in any court in the Commonwealth of
Massachusetts.  Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court.


In case any one or more provisions of this Agreement shall be found by a court
or other tribunal of competent jurisdiction to be invalid or unenforceable for
any reason or in any respect or circumstance, such invalidity or
unenforceability shall not limit or impair the validity or enforcement of any
other provision hereof or affect the validity or enforcement of the provisions
of this Note under any other circumstances.


This Note and all other Loan Documents (i) represent the sum of the
understandings and agreements between the Bank and the Borrower concerning the
extension of credit under this Note, (ii) replace any prior oral or written
agreements between the Bank and Borrower concerning the extension of credit
under this Note, and (iii) are intended by the Bank and the Borrower as the
final, complete and exclusive statement of the terms agreed to by them.  Any
conflict between any of the terms of the Commitment Letter and this Note or any
of the Loan Documents shall be governed by the terms of this Note and the Loan
Documents.  No waiver of compliance with any of the terms and conditions of this
Note or the Loan Documents shall be effective unless in writing signed by the
Bank.  No failure or delay on the part of the Bank in the exercise of any power,
right, or privilege hereunder or under or any other Loan Document shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right, or privilege preclude other or further exercise thereof or of any other
right, power, or privilege.  All rights and remedies existing under this Note
any other Loan Document are cumulative to, and not exclusive of, any rights or
remedies otherwise available.  The Bank retains all rights hereunder
notwithstanding any course of conduct to the contrary.


The Borrower agrees, to pay on demand all reasonable and documented costs and
expenses of the Bank in connection with the preparation, administration, and
enforcement of this Note and the Loan Documents and any other agreement or
instruments executed in connection therewith, and any waiver or amendment of any
provision hereof or thereof, any "workout" or restructuring under this Note
including, without limitation, and reasonable attorney's fees.  The Borrower
agrees to indemnify the Bank from and hold them harmless against any taxes,
charges, fees and costs which the Bank, in its sole discretion; undertake to pay
on behalf of Borrower.  In the event that any case is commenced by or against
the Borrower under the Bankruptcy Code (Title 11, United States Code) or any
similar or successor statute, the Bank shall be entitled to recover costs and
reasonable attorneys' fees incurred by such party in the preservation,
protection, or enforcement of any rights of the Bank in such a case.  The
obligations of the Borrower hereunder shall survive payment of this Note and
assignment of any rights hereunder.
 
 
34

--------------------------------------------------------------------------------

 


Borrower waives presentment, demand, notice, protest, notice of acceptance of
the Loan Agreement, notice of any loan made, credit or other extensions granted,
collateral received or delivered or any other action taken in reliance hereon,
all demands and notices in connection with the delivery, acceptance,
performance, default, or enforcement of this Note or other evidence of
indebtedness and all other demands and notice of any description, except for any
notices to be provided to Borrower pursuant to the terms of this Note and/or the
other Loan Documents.  With respect to both the obligations and the collateral,
Borrower assents to any extension or postponement of the time of payment or any
other forgiveness or indulgence, to any substitution, exchange or release of
collateral, to the addition or release of any party or person primarily or
secondarily liable, to the acceptance of partial payment thereon and the
settlement, compromising or adjusting of any thereof, all in such manner and at
such time or times as the Bank may deem advisable.


The Borrower shall, indemnify the Bank (and any sub-agent thereof), and each
"Related Party" of any of the foregoing Persons (each such Person being called
an "Indemnitee") against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), and
shall indemnify and hold harmless each Indemnitee from all reasonable fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee, incurred by any Indemnitee or asserted against any Indemnitee by any
third party or by the Borrower arising out of, in connection with, or as a
result of (i) the execution or delivery of this Note, any other Loan Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the transactions, (ii) the loan evidenced hereby or the use
or proposed use of the proceeds therefrom, (iii) any actual or alleged presence
or release of hazardous materials on or from any property owned or operated by
the Borrower or any of its subsidiaries, or any liability under environmental
law related in any way to Borrower or any of its subsidiaries, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by Borrower, and regardless of whether any
Indemnitee is a party thereto, provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.


To the fullest extent permitted by applicable law, the Borrower shall not
assert, and Borrower hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or actual damages) arising out of, in connection with, or
as a result of, this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby, the transactions, any Loan or the use of the
proceeds thereof.  No Indemnitee referred to above shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated herein, except to the
extent that such damages resulted from the gross negligence or willful
misconduct of such Indemnitee.


Borrower hereby grants to the Bank a continuing lien, security interest, and
right of setoff as security for all of its liabilities and obligations to the
Bank under the loan evidenced hereby and the Loan Documents, whether now
existing or hereafter arising, upon and against all the deposits, credits,
collateral and property of the Borrower (other than payroll accounts, and
clients' trust and other fiduciary accounts or escrows) now or hereafter in the
possession, custody, or control of, or in transit to, the Bank.  Upon demand, or
upon the occurrence and during the continuance of a Default or an Event of
Default or upon receipt by the Bank of any legal process, including summons to
trustee, relating to any material deposits, credits, collateral or property of
the Borrower, in the possession, custody or control of, or in transit to, the
Bank, without further demand or notice (any such notice being expressly waived
by Borrower), the Bank may set off the same or any part thereof and pay over
such sums to the Bank to be applied to any liability or obligation of Borrower,
even though unmatured and regardless of the adequacy of any other collateral
securing the Loan evidenced hereby.  TO THE EXTENT PERMITTED BY LAW, ANY AND ALL
RIGHTS TO REQUIRE BANK TO EXERCISE ITS REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS PRIOR TO EXERCISING THEIR RIGHT OF SET
OFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER,
ARE HEREBY VOLUNTARILY, INTENTIONALLY, AND IRREVOCABLY WAIVED.


(signature page to follow)






35

--------------------------------------------------------------------------------



 




Executed as a document under seal as of the date first written above.




Witness:
RANOR, INC.
           
___________________________
By:
___________________________
   
Name:  Thomas Sammons
   
Title:  Chief Financial Officer
     

 
 








Address:


1 Bella Drive
Westminster, MA 01473
 
 
36

--------------------------------------------------------------------------------

 


EXHIBIT 2.3
BORROWING REQUEST
 
RANOR, INC. (the "Borrower"), pursuant to the provisions of Section 2.3 of the
Loan Agreement dated December 20, 2016 and any extensions, renewals and
modifications thereof and any substitutions therefor (the "Loan Agreement") by
and between the Borrower and Commerce Bank & Trust Company (the "Bank"), hereby
requests that the Bank make a Revolver Advance to the Borrower under the Loan
Agreement in the amount of $_______________ and do hereby certify as follows:


(a) That after the making of the Revolver Advance requested hereby, the total
amount of all Revolver Advances made under the Loan Agreement will be
$_________________;


(b) That attached hereto is the information required to be provided pursuant to
Section 4.1 of the Loan Agreement;


(c) That all conditions set forth in Section 4.1 of the Loan Agreement in
connection with the requested Revolver Advance have been met of the date hereof.


IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the
Borrower, this ____ day of _________, _____.



 
RANOR, INC.
           
By:
___________________________
   
Name:
   
Title:
     

 
    
 
 
37

--------------------------------------------------------------------------------